DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2021/0009421. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/6/2022 has been received and will be entered.
Claim(s) 1-10 is/are pending.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2022 was filed after the mailing date of the Non-Final Office Action on 4/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below.  
37 CFR 1.98(a)(3) requires:
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

37 CFR 1.98(a)(3). No translation or explanation of relevance of the JPO action was provided. The document is crossed-off and not considered. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §103
	I. With respect to the rejection of Claims 1, 3, 4, 5, 6, 7, 8, 9, and 10 under 35 U.S.C. 103 as being unpatentable over CN 101073934 to Univ Tsinghua (11-2007; B32B 33/00, cited by Applicants, hereinafter “Tsinghua”), the traversal is on the grounds that “Tsinghua does not teach or suggest the claimed soaking an exfoliated layered mineral in a metal ion aqueous solution comporising an iron salt, a cobalt salt, and a nickel salt to produce an impregnated layered mineral.” (Remarks of 8/8/2022 at 5). This has been considered, but is not persuasive. Tsinghua teaches that the salt solution penetrates into the layered material. (Tsinghua at 4 – “After being fully impregnated, the solution basically penetrated into the mica.”) (emphasis added). This more than reasonably suggests an exfoliated layered mineral. Note that one of skill in the art would normally understand mica to be impenetrable. This is why it is used in, e.g. drywall / wallboard. See e.g. Mica Powder, accessed online at http://www.ratanmica.com/product/mica-flakepowder/ on 29 August 2022 (“The wall surface is protected from moisture absorption since mica particles are insoluble and impenetrable by water.”) (emphasis added). Thus, because it is penetrable Tsinghua, it is reasonably understood to be exfoliated. 
The Remarks further traverse on the grounds that “The Office Action (page 5) appears to assert the calcining step disclosed by Tsinghua produces the exfoliated layered mineral.” (Remarks of 8/8/2022 at 5). In response, Tsinghua’s teaching of calcining was used to address the calcining language in Claim 1 (Non-Final Office Action dated 4/6/2022 at 4) and the oxidation step in Claim 9. There is some evidence that the Specification employs an oxidation step to exfoliate – see (S. 1: [0007]) - but this is not required by the claims. 
Additional Remarks were presented. (Remarks of 8/8/2022 at 5 et seq.). It isn’t entirely clear which rejection these Remarks were offered to traverse, as they appear after the traversal of Rejection II. It is assumed they were offered to traverse Rejection I. As understood, the traversal is on the grounds that “Tsinghua does not teach or suggest immersing the layered mineral in a solution including salts of all three elements: Fe, Co, and Ni.” (Remarks of 8/8/2022 at 6). The Remarks then go on to reproduce the salts from the Examples of Tsinghua. Id. All of this basically restates the rejection, which acknowledged:  
The examples of Tsinghua teach various combinations of metal salts. (Tsinghua at 4 et seq.). To the extent Tsinghua may not teach the combination as claimed, all of the claimed metals are taught as useful for the same purpose, i.e. carbon nanotube catalysts. Combining equivalents for the same purpose is obvious. MPEP 2144.06

(Non-Final Office Action dated 4/6/2022 at 4). The rationale (“combining equivalents for the same purpose”) was not traversed. It is presumed correct. Iron, cobalt and nickel are some of, if not the most common catalysts mentioned in the nanotube art. One of skill in the art would view combining them as obvious, as they are all taught for the same purpose. For example, in addition to the teachings in Tsinghua:
Dupuis, The catalyst in the CCVD of carbon nanotubes – a review, Progress in Materials Science 2005; 50: 929-961 (hereinafter “Dupuis at __”). See e.g. (Dupuis at 932) (“It has been found that transition metals such as iron,cobalt and nickel are catalysts for the growth of CNT.”), (Dupuis at 937) (“Metals used to catalyze CNT formation are most often transition metals, in particular iron,cobalt and nickel. A very large number of papers can be found in the literature reporting CNT growth.”) (emphasis added). 
Absent some unexpected result, the Remarks were not persuasive. The rejection is MAINTAINED. 
II. With respect to the rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over  CN 101073934 to Univ Tsinghua (11-2007; B32B 33/00, cited by Applicants, hereinafter “Tsinghua”) in view of: (i) Hoyos-Palacio, et al., Catalystic effect of Fe, Ni, Co and Mo on the CNTs production, IOP Conf. Series: Materials Science and Engineering 2014; 59: 012005, pp. 1-8 (cited by Applicants, hereinafter “HP at __”), as understood, the Remarks rely on the traversal of “Rejection I.” (Remarks of 8/8/2022 at 5) (“Hoyos-Palacio et al do not cure the deficiencies of Tsinghua.”). The response above is relied upon. The rejection is MAINTAINED. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claims 1, 3, 4, 5, 6, 7, 8, 9, and 10 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101073934 to Univ Tsinghua (11-2007; B32B 33/00, cited by Applicants, hereinafter “Tsinghua”). 

Citation is given to the machine translation accompanying this action. 
With respect to Claim 1, this claim requires “soaking an exfoliated layered mineral in a metal ion aqueous solution comprising an iron salt, a cobalt salt, and a nickel salt to produce an impregnated layered mineral.” Tsinghua teaches nitrates and chlorides (i.e. salts) of iron, cobalt, nickel and molybdenum. (Tsinghua at 4) (“the active component of the catalyst is Fe, Co, Ni, Mo, W, Cu, or a rare earth element, Wherein the active component accounts for 0.1% to 50% of the catalyst mass; the precursor of the catalyst active component is a nitrate, chloride or metallocene compound corresponding to the metal.”). Aqueous solutions are taught. (Tsinghua at 4 – “dissolved in 400 ml of deionized water”). The examples of Tsinghua teach various combinations of metal salts. (Tsinghua at 4 et seq.). To the extent Tsinghua may not teach the combination as claimed, all of the claimed metals are taught as useful for the same purpose, i.e. carbon nanotube catalysts. Combining equivalents for the same purpose is obvious. MPEP 2144.06. Tsinghua teaches mica (Tsinghua at 4) and vermiculite (Tsinghua at 5), interpreted as layered materials. See also (Tsinghua at 11, claim 1) (layered material). The layered materials are soaked/impregnated. (Tsinghua at 4-5). 
Claim 1 further requires “calcining the impregnated layered mineral to produce a supported catalyst.” Tsinghua teaches calcining. (Tsinghua at 4-5).
Claim 1 further requires “growing a carbon nanotube array on the supported catalyst.” Nanotubes are grown. See e.g. (Tsinghua at 5 – “A carbon nanotube array / layered material composite was obtained”). 
As to Claim 3, Tsinghua teaches nitrates and chlorides (i.e. salts) of iron, cobalt, nickel and molybdenum. (Tsinghua at 4).
As to Claim 4, tungsten is taught. (Tsinghua at 4).
As to Claim 5, nitrates and chlorides are taught, reasonably suggesting the oxidation numbers. (Tsinghua at 4). 
As to Claim 6, nitrates and chlorides are taught, reasonably suggesting the oxidation numbers. (Tsinghua at 4). 
As to Claim 7, nitrates and chlorides are taught, reasonably suggesting the oxidation numbers. (Tsinghua at 4).
As to Claim 8, nitrates and chlorides are taught, reasonably suggesting the oxidation numbers. (Tsinghua at 4).
As to Claim 9, the calcining taught reasonably suggests oxidation. (Tsinghua at 4).
As to Claim 10, separation is taught. (Tsinghua at 5 – “The mica will evaporate, leaving a carbon nanotube array with a purity of up to 99%.”). 

II. Claim(s) 2 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101073934 to Univ Tsinghua (11-2007; B32B 33/00, cited by Applicants, hereinafter “Tsinghua”) in view of:
(i) Hoyos-Palacio, et al., Catalystic effect of Fe, Ni, Co and Mo on the CNTs production, IOP Conf. Series: Materials Science and Engineering 2014; 59: 012005, pp. 1-8 (cited by Applicants, hereinafter “HP at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 2, to the extent Tsinghua may not teach the particular ratios, HP teaches the catalysts and their effects on various nanotube properties. (HP, entire reference). Optimization of result-effective variables does not impart patentability. MPEP 2144.05.  




Conclusion
The IDS is considered relevant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736